Argued: November 6, 2017


                           IN THE COURT OF APPEALS OF MARYLAND

                                       Misc. No. 2

                                  September Term, 2017

                           _________________________________________



                           IN THE MATTER OF THE APPLICATION

                           OF MASO TOUSSAINT HAMILTON FOR

                           ADMISSION TO THE BAR OF MARYLAND


                           _________________________________________


                                       Barbera, C.J.
                                       Greene
                                       Adkins
                                       McDonald
                                       Watts
                                       Hotten
                                       Getty,


                                                       JJ.

                           _________________________________________

                                          ORDER
                           _________________________________________


                                  Filed: November 8, 2017
IN THE MATTER OF THE APPLICATION                    *      In the

OF MASO TOUSSAINT HAMILTON                          *      Court of Appeals

FOR ADMISSION TO THE BAR OF                         *      of Maryland

MARYLAND                                            *      Misc. No. 2, September Term, 2017


                                                 ORDER


               The Court having considered the recommendations of the Character Committee for

the Fourth Appellate Circuit of Maryland and the State Board of Law Examiners, and the oral

argument of the applicant’s counsel presented at a show cause hearing held before this Court on

November 6, 2017, it is this 8th day of November, 2017,

               ORDERED, by the Court of Appeals of Maryland, a majority of the Court

concurring, that the favorable recommendations of the Character Committee for the Fourth

Appellate Circuit, and of the State Board of Law Examiners be, and are hereby accepted, and it is

further

               ORDERED, that the applicant, upon taking the oath prescribed by the statute, be

admitted to the practice of law in this State.



                                                             /s/ Mary Ellen Barbera
                                                                   Chief Judge